 


109 HR 3099 IH: Clean Money, Clean Elections Act
U.S. House of Representatives
2005-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3099 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2005 
Mr. Tierney (for himself, Mr. Grijalva, Mr. Nadler, Ms. Baldwin, Mr. Blumenauer, Mr. Clay, Mr. Crowley, Mr. Davis of Illinois, Mr. Delahunt, Ms. DeLauro, Mr. Farr, Mr. Frank of Massachusetts, Mr. Hinchey, Mr. Holt, Ms. Kaptur, Mr. Kind, Mr. Lantos, Ms. Lee, Mr. McDermott, Mr. McGovern, Mr. McNulty, Mr. Meehan, Mr. George Miller of California, Mr. Olver, Mr. Pascrell, Mr. Sanders, Ms. Schakowsky, Mr. Stark, Mr. Van Hollen, Mr. Waxman, Ms. Woolsey, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Energy and Commerce and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reform the financing of Federal elections, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Clean Money, Clean Elections Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Clean Money financing of House election campaigns 
Sec. 101. Findings and declarations 
Sec. 102. Eligibility requirements and benefits of Clean Money financing of House election campaigns 
 
Title V—Clean Money financing of House election campaigns 
Sec. 501. Definitions 
Sec. 502. Eligibility for Clean Money 
Sec. 503. Requirements applicable to Clean Money candidates 
Sec. 504. Seed money 
Sec. 505. Certification by Commission 
Sec. 506. Benefits for Clean Money candidates 
Sec. 507. Administration of Clean Money 
Sec. 508. Expenditures made from funds other than Clean Money 
Sec. 509. Authorization of appropriations  
Sec. 103. Reporting requirements for expenditures of private money candidates 
Sec. 104. Transition rule for current election cycle 
Title II—Independent expenditures; coordinated political party expenditures 
Sec. 201. Reporting requirements for independent expenditures 
Sec. 202. Limit on expenditures by political party committees 
Sec. 203. Treatment of coordinated expenditures as contributions 
Title III—Voter information 
Sec. 301. Free broadcast time 
Sec. 302. Broadcast rates and preemption 
Sec. 303. Limit on Congressional use of the franking privilege 
Title IV—Restructuring and strengthening of the Federal Election Commission 
Sec. 401. Appointment and terms of Commissioners 
Sec. 402. Audits 
Sec. 403. Authority to seek injunction 
Sec. 404. Standard for investigation 
Sec. 405. Petition for certiorari 
Sec. 406. Expedited procedures 
Sec. 407. Promoting expedited availability of FEC reports 
Sec. 408. Power to issue subpoena without signature of Chairperson 
Title V—Miscellaneous provisions 
Sec. 501. Severability 
Sec. 502. Review of constitutional issues 
Sec. 503. Effective date   
IClean Money financing of House election campaigns 
101.Findings and declarations 
(a)Undermining of democracy by campaign contributions from private sourcesThe Congress finds and declares that the current system of privately financed campaigns for election to the House of Representatives has the capacity, and is often perceived by the public, to undermine democracy in the United States by— 
(1)violating the democratic principle of one person, one vote and diminishing the meaning of the right to vote by allowing monied interests to have a disproportionate and unfair influence within the political process; 
(2)diminishing or giving the appearance of diminishing a Member of the House of Representatives’s accountability to constituents by compelling legislators to be accountable to the major contributors who finance their election campaigns; 
(3)creating a conflict of interest, perceived or real, by encouraging Members to take money from private interests that are directly affected by Federal legislation; 
(4)imposing large, unwarranted costs on taxpayers through legislative and regulatory outcomes shaped by unequal access to lawmakers for campaign contributors; 
(5)driving up the cost of election campaigns, making it difficult for qualified candidates without personal fortunes or access to campaign contributions from monied individuals and interest groups to mount competitive House of Representatives election campaigns; 
(6)disadvantaging challengers, because large campaign contributors tend to give their money to incumbent Members, thus causing House of Representatives elections to be less competitive; and 
(7)burdening incumbents with a preoccupation with fundraising and thus decreasing the time available to carry out their public responsibilities. 
(b)Enhancement of democracy by providing Clean MoneyCongress finds and declares that providing the option of the replacement of private campaign contributions with clean money financing for all primary, runoff, and general elections to the House of Representatives would enhance American democracy by— 
(1)helping to eliminate access to wealth as a determinant of a citizen’s influence within the political process and to restore meaning to the principle of one person, one vote; 
(2)increasing the public’s confidence in the accountability of Members to the constituents who elect them; 
(3)eliminating the potentially inherent conflict of interest caused by the private financing of the election campaigns of public officials, thus restoring public confidence in the fairness of the electoral and legislative processes; 
(4)reversing the escalating cost of elections and saving taxpayers billions of dollars that are (or that are perceived to be) currently misspent due to legislative and regulatory agendas skewed by the influence of contributions; 
(5)creating a more level playing field for incumbents and challengers, creating genuine opportunities for all Americans to run for the House of Representatives, and encouraging more competitive elections; and 
(6)freeing Members from the constant preoccupation with raising money, and allowing them more time to carry out their public responsibilities. 
102.Eligibility requirements and benefits of Clean Money financing of House election campaignsThe Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the following: 
 
VClean Money financing of House election campaigns 
501.DefinitionsIn this title: 
(1)Allowable contributionThe term allowable contribution means a qualifying contribution or seed money contribution. 
(2)Clean MoneyThe term clean money means funds that are made available by the Commission to a clean money candidate under this title. 
(3)Clean Money candidateThe term clean money candidate means a candidate for Member of or Delegate or Resident Commissioner to the Congress who is certified under section 505 as being eligible to receive clean money. 
(4)Clean Money qualifying periodThe term clean money qualifying period means the period beginning on the date that is 180 days before the date of the primary election and ending on the date that is 30 days before the date of the general election. In the event of a special election, the clean money qualifying period shall begin on the earlier date of either the date that is 180 days before the date of the special election or on the date of announcement of such special election date if same as within 180 days of the date of the special election. It shall end on the date that is 30 days before the date of the special election. 
(5)General election periodThe term general election period means, with respect to a candidate, the period beginning on the day after the date of the primary or primary runoff election for the specific office that the candidate is seeking, whichever is later, and ending on the earlier of— 
(A)the date of the general election; or 
(B)the date on which the candidate withdraws from the campaign or otherwise ceases actively to seek election. 
(6)General runoff election periodThe term general runoff election period means, with respect to a candidate, the period beginning on the day following the date of the last general election for the specific office that the candidate is seeking and ending on the date of the runoff election for that office. 
(7)House of Representatives Election FundThe term House of Representatives Election Fund means the fund established by section 507(a). 
(8)Immediate familyThe term immediate family means— 
(A)a candidate’s spouse; 
(B)a child, stepchild, parent, grandparent, brother, half-brother, sister, or half-sister of the candidate or the candidate’s spouse; and 
(C)the spouse of any person described in subparagraph (B). 
(9)Major party candidateThe term major party candidate means a candidate of a political party of which a candidate for Member of or Delegate or Resident Commissioner to the Congress, for President, or for Governor in the preceding 5 years received, as a candidate of that party, 25 percent or more of the total number of popular votes received in the State (or Congressional district, if applicable) by all candidates for the same office. 
(10)Personal fundsThe term personal funds means an amount that is derived from— 
(A)the personal funds of the candidate or a member of the candidate’s immediate family; and 
(B)proceeds of indebtedness incurred by the candidate or a member of the candidate’s immediate family. 
(11)Personal use 
(A)In generalThe term personal use means the use of funds to fulfill a commitment, obligation, or expense of a person that would exist irrespective of the candidate’s election campaign or individual’s duties as a holder of Federal office. 
(B)InclusionsThe term personal use includes, but is not limited to— 
(i)a home mortgage, rent, or utility payment; 
(ii)a clothing purchase; 
(iii)a noncampaign-related automobile expense; 
(iv)a country club membership; 
(v)a vacation or other noncampaign-related trip; 
(vi)a household food item; 
(vii)a tuition payment; 
(viii)admission to a sporting event, concert, theater, or other form of entertainment not associated with an election campaign; and 
(ix)dues, fees, and other payments to a health club or recreational facility. 
(12)Primary election periodThe term primary election period means the period beginning on the date that is 90 days before the date of the primary election and ending on the date of the primary election. In the event of a special primary election, if applicable, the term primary election period means the period beginning on the date that is the longer of 90 days before the date of such special primary election, or the date of establishment by the appropriate election authority of the special primary election date and ending on the date of the special primary election. 
(13)Primary runoff election periodThe term primary runoff election period means, with respect to a candidate, the period beginning on the day following the date of the last primary election for the specific office that the candidate is seeking and ending on the date of the runoff election for that office. 
(14)Private money candidateThe term private money candidate means a candidate for Member of or Delegate or Resident Commissioner to the Congress other than a clean money candidate. 
(15)Qualifying contributionThe term qualifying contribution means a contribution that— 
(A)is in the amount of $5 exactly; 
(B)is made by an individual who is a resident of the candidate’s State and is otherwise authorized to make a contribution under this Act; 
(C)is made during the clean money qualifying period; and 
(D)meets the requirements of section 502(a)(2)(D). 
(16)Seed money contributionThe term seed money contribution means a contribution (or contributions in the aggregate made by any 1 person) of not more than $100. 
(17)StateThe term State includes the District of Columbia, Puerto Rico, the Virgin Islands, American Samoa, and Guam. 
502.Eligibility for Clean Money 
(a)Primary election period and primary runoff election period 
(1)In generalA candidate qualifies as a clean money candidate during the primary election period and primary runoff election period if the candidate files with the Commission a declaration, signed by the candidate and the treasurer of the candidate’s principal campaign committee, that the candidate— 
(A)has complied and will comply with all of the requirements of this title; 
(B)will not run in the general election as a private money candidate; and 
(C)meets the qualifying contribution requirement of paragraph (2). 
(2)Qualifying contribution requirement 
(A)Major party candidates and certain independent candidatesThe requirement of this paragraph is met if, during the clean money qualifying period, a major party candidate (or an independent candidate who meets the minimum vote percentage required for a major party candidate under section 501(9)) receives 1,500 qualifying contributions. 
(B)Other candidatesThe requirement of this paragraph is met if, during the clean money qualifying period, a candidate who is not described in subparagraph (A) receives a number of qualifying contributions that is at least 150 percent of the number of qualifying contributions that a candidate described in subparagraph (A) in the same election is required to receive under subparagraph (A). 
(C)Receipt of qualifying contributionA qualifying contribution shall— 
(i)be accompanied by the contributor’s name and home address; 
(ii)be accompanied by a signed statement that the contributor understands the purpose of the qualifying contribution; 
(iii)be made by a personal check or money order payable to the House of Representatives Election Fund or by cash; and 
(iv)be acknowledged by a receipt that is sent to the contributor with a copy kept by the candidate for the Commission and a copy kept by the candidate for the election authorities in the candidate’s State. 
(D)Deposit of qualifying contributions in House of Representatives Election Fund 
(i)In generalNot later than the date that is 1 day after the date on which the candidate is certified under section 505, a candidate shall remit all qualifying contributions to the Commission for deposit in the House of Representatives Election Fund. 
(ii)Candidates that are not certifiedNot later than the last day of the clean money qualifying period, a candidate who has received qualifying contributions and is not certified under section 505 shall remit all qualifying contributions to the Commission for deposit in the House of Representatives Election Fund. 
(3)Time to file declarationA declaration under paragraph (1) shall be filed by a candidate not later than the date that is 30 days before the date of the primary election. With respect to any special primary election, a declaration under paragraph (1) shall be filed by a candidate not later than the date that is 30 days before the special primary election. 
(b)General election period 
(1)In generalA candidate qualifies as a clean money candidate during the general election period if— 
(A) 
(i)the candidate qualified as a clean money candidate during the primary election period (and primary runoff election period, if applicable); or 
(ii)the candidate files with the Commission a declaration, signed by the candidate and the treasurer of the candidate’s principal committee, that the candidate— 
(I)has complied and will comply with all the requirements of this title; and 
(II)meets the qualifying contribution requirement of subsection (a)(2); 
(B)the candidate files with the Commission a written agreement between the candidate and the candidate’s political party in which the political party agrees not to make any expenditures in connection with the general election of the candidate in excess of the limit in section 315(d)(3)(C); and 
(C)the candidate’s party nominated the candidate to be placed on the ballot for the general election or the candidate qualified to be placed on the ballot as an independent candidate, and the candidate is qualified under State law to be on the ballot. 
(2)Time to file declaration or statementA declaration or statement required to be filed under paragraph (1) shall be filed by a candidate not later than the date that is 30 days before the date of the general election. With respect to any special general election, a declaration or statement required to be filed under paragraph (1) shall be filed by a candidate not later than the date that is 30 days before the date of the special general election. 
(c)General runoff election periodA candidate qualifies as a clean money candidate during the general runoff election period if the candidate qualified as a clean money candidate during the general election period. 
503.Requirements applicable to Clean Money candidates 
(a)Contributions and expenditures 
(1)Prohibition of private contributionsExcept as otherwise provided in this title, during the election cycle of a clean money candidate, the candidate shall not accept contributions other than clean money from any source. 
(2)Prohibition of expenditures from private sourcesExcept as otherwise provided in this title, during the election cycle of a clean money candidate, the candidate shall not make expenditures from any amounts other than clean money amounts. 
(b)Use of personal funds 
(1)In generalA clean money candidate shall not use personal funds to make an expenditure except as provided in paragraph (2). 
(2)ExceptionsA seed money contribution or qualifying contribution from the candidate or a member of the candidate’s immediate family shall not be considered to be use of personal funds. 
504.Seed money 
(a)Seed money limitA clean money candidate may accept seed money contributions in an aggregate amount not exceeding $35,000. 
(b)Contribution limitExcept as provided in section 502(a)(2), a clean money candidate shall not accept a contribution from any person except a seed money contribution (as defined in section 501). 
(c)RecordsA clean money candidate shall maintain a record of the contributor’s name, street address, and amount of the contribution. 
(d)Use of seed money 
(1)In generalA clean money candidate may expend seed money for any election campaign-related costs, including costs to open an office, fund a grassroots campaign, or hold community meetings. 
(2)Prohibited usesA clean money candidate shall not expend seed money for— 
(A)a television or radio broadcast; or 
(B)personal use. 
(e)ReportUnless a seed money contribution or expenditure made with a seed money contribution has been reported previously under section 304, a clean money candidate shall file with the Commission a report disclosing all seed money contributions and expenditures not later than 48 hours after— 
(1)the earliest date on which the Commission makes funds available to the candidate for an election period under paragraph (1) or (2) of section 506(b); or 
(2)the end of the clean money qualifying period,whichever occurs first. 
(f)Time to accept seed money contributionsA clean money candidate may accept seed money contributions for an election from the day after the date of the previous general election for the office to which the candidate is seeking election through the earliest date on which the Commission makes funds available to the candidate for an election period under paragraph (1) or (2) of section 506(b). 
(g)Deposit of unspent seed money contributionsA clean money candidate shall remit any unspent seed money to the Commission, for deposit in the House of Representatives Election Fund, not later than the earliest date on which the Commission makes funds available to the candidate for an election period under paragraph (1) or (2) of section 506(b). 
(h)Not considered an expenditureAn expenditure made with seed money shall not be treated as an expenditure for purposes of section 506(f)(2). 
505.Certification by Commission 
(a)In generalNot later than 5 days after a candidate files a declaration under section 502, the Commission shall— 
(1)determine whether the candidate meets the eligibility requirements of section 502; and 
(2)certify whether or not the candidate is a clean money candidate. 
(b)Revocation of certificationThe Commission may revoke a certification under subsection (a) if a candidate fails to comply with this title. 
(c)Repayment of benefitsIf certification is revoked under subsection (b), the candidate shall repay to the House of Representatives Election Fund an amount equal to the value of benefits received under this title. 
506.Benefits for Clean Money candidates 
(a)In generalA clean money candidate shall be entitled to— 
(1)a clean money amount for each election period to make or obligate to make expenditures during the election period for which the clean money is provided, as provided in subsection (c); 
(2)media benefits under section 315 of the Communications Act of 1934 (47 U.S.C. 315); and 
(3)an aggregate amount of increase in the clean money amount in response to certain independent expenditures and expenditures of a private money candidate under subsection (d) that, in the aggregate, are in excess of 125 percent of the clean money amount of the clean money candidate. 
(b)Payment of Clean Money amount 
(1)Primary electionThe Commission shall make funds available to a clean money candidate on the later of— 
(A)the date on which the candidate is certified as a clean money candidate under section 505; or 
(B)the date on which the primary election period begins. 
(2)General electionThe Commission shall make funds available to a clean money candidate not later than 48 hours after— 
(A)certification of the primary election or primary runoff election result; or 
(B)the date on which the candidate is certified as a clean money candidate under section 505 for the general election,whichever occurs first. 
(3)Runoff electionThe Commission shall make funds available to a clean money candidate not later than 48 hours after the certification of the primary or general election result (as applicable). 
(c)Money amounts 
(1)In generalExcept as provided in paragraph (2), the clean money amount paid to a clean money candidate with respect to an election shall be equal to the applicable percentage of 80 percent of the base amount for the election cycle involved, except that in no event may the amount determined under this subsection for a clean money candidate for an election cycle be less than the amount determined under this subsection for the candidate for the previous election cycle. 
(2)Reduction for uncontested electionsIf a clean money candidate has no opposition in an election for which a payment is made under this section, the clean money amount paid shall be 40 percent of the amount otherwise determined under paragraph (1). 
(3)Definitions 
(A)Applicable percentageIn this subsection, the applicable percentage is as follows: 
(i)25 percent, in the case of a candidate in a primary election who is not a major party candidate. 
(ii)40 percent, in the case of a major party candidate in a primary election. 
(iii)60 percent, in the case of any candidate in a general election. 
(B)Base amountIn this subsection, the term base amount means (with respect to an election cycle) the national average of all amounts expended by winning candidates during the 3 most recent general elections for Member of, or Delegate or Resident Commissioner to, the Congress preceding the election cycle involved. 
(d)Matching funds in response to independent expenditures and expenditures of private money candidates 
(1)In generalIf the Commission— 
(A)receives notification under— 
(i)subparagraphs (A) or (B) of section 304(c)(2) that a person has made or obligated to make an independent expenditure in an aggregate amount of $1,000 or more in an election period or that a person has made or obligated to make an independent expenditure in an aggregate amount of $500 or more during the 20 days preceding the date of an election in support of another candidate or against a clean money candidate; or 
(ii)section 304(i)(1) that a private money candidate has made or obligated to make expenditures in an aggregate amount in excess of 100 percent of the amount of clean money provided to a clean money candidate who is an opponent of the private money candidate in the same election; and 
(B)determines that the aggregate amount of expenditures reported under subparagraph (A) in an election period is in excess of 125 percent of the amount of clean money provided to a clean money candidate who is an opponent of the private money candidate in the same election or against whom the independent expenditure is made,the Commission shall make available to the clean money candidate, not later than 24 hours after receiving a notification under subparagraph (A), an aggregate amount of increase in clean money in an amount equal to the aggregate amount of expenditures that is in excess of 125 percent of the amount of clean money provided to the clean money candidate as determined under subparagraph (B). 
(2)Clean Money candidates opposed by more than 1 private money candidateFor purposes of paragraph (1), if a clean money candidate is opposed by more than 1 private money candidate in the same election, the Commission shall take into account only the amount of expenditures of the private money candidate that expends, in the aggregate, the greatest amount (as determined each time notification is received under section 304(i)(1)). 
(3)Clean Money candidates opposed by Clean Money candidatesIf a clean money candidate is opposed by a clean money candidate, the increase in clean money amounts under paragraph (1) shall be made available to the clean money candidate if independent expenditures are made against the clean money candidate or in behalf of the opposing clean money candidate in the same manner as the increase would be made available for a clean money candidate who is opposed by a private money candidate. 
(e)Limits on matching fundsThe aggregate amount of clean money that a clean money candidate receives to match independent expenditures and the expenditures of private money candidates under subsection (d) shall not exceed 200 percent of the clean money amount that the clean money candidate receives under subsection (c). 
(f)Expenditures made with Clean Money amounts 
(1)In generalThe clean money amount received by a clean money candidate shall be used only for the purpose of making or obligating to make expenditures during the election period for which the clean money is provided. 
(2)Expenditures in excess of Clean Money amountA clean money candidate shall not make expenditures or incur obligations in excess of the clean money amount. 
(3)Prohibited usesThe clean money amount received by a clean money candidate shall not be— 
(A)converted to a personal use; or 
(B)used in violation of law. 
(4)Repayment; civil penalties 
(A)If the Commission determines that any benefit made available to a clean money candidate under this title was not used as provided for in this title, or that a clean money candidate has violated any of the spending limits or dates for remission of funds contained in this Act, the Commission shall so notify the candidate and the candidate shall pay to the House of Representatives’ Election Fund an amount equal to the amount of benefits so used, or the amount spent in excess of the limits or the amount not timely remitted, as appropriate. 
(B)Any action by the Commission in accordance with this section shall not preclude enforcement proceedings by the Commission in accordance with section 309(a), including a referral by the Commission to the Attorney General in the case of an apparent knowing and willful violation of this title. 
(g)Remitting of Clean Money amountsNot later than the date that is 14 days after the last day of the applicable election period, a clean money candidate shall remit any unspent clean money amount to the Commission for deposit in the House of Representatives Election Fund. 
507.Administration of Clean Money 
(a)House of Representatives Election Fund 
(1)EstablishmentThere is established in the Treasury a fund to be known as the House of Representatives Election Fund. 
(2)DepositsThe Commission shall deposit unspent seed money contributions, qualifying contributions, penalty amounts received under this title, and amounts appropriated for clean money financing in the House of Representatives Election Fund. 
(3)FundsThe Commission shall withdraw the clean money amount for a clean money candidate from the House of Representatives Election Fund. 
(b)RegulationsThe Commission shall promulgate regulations to— 
(1)effectively and efficiently monitor and enforce the limits on use of private money by clean money candidates; 
(2)effectively and efficiently monitor use of publicly financed amounts under this title; and 
(3)enable clean money candidates to monitor expenditures and comply with the requirements of this title. 
508.Expenditures made from funds other than Clean MoneyIf a clean money candidate makes an expenditure using funds other than funds provided under this title, the Commission shall assess a civil penalty against the candidate in an amount that is not more than 10 times the amount of the expenditure. 
509.Authorization of appropriationsThere are authorized to be appropriated to the House of Representatives Election Fund such sums as are necessary to carry out this title.. 
103.Reporting requirements for expenditures of private money candidatesSection 304 of the Federal Election Campaign Act of 1971 (2 U.S.C. 434) is amended by adding at the end the following: 
 
(i)Private money candidates 
(1)Expenditures in excess of Clean Money amountsNot later than 48 hours after making or obligating to make an expenditure, a private money candidate (as defined in section 501) that makes or obligates to make expenditures, in an aggregate amount in excess of 100 percent of the amount of clean money provided to a clean money candidate (as defined in section 501), during an election period (as defined by section 501) who is an opponent of the clean money candidate shall file with the Commission a report stating the amount of each expenditure (in increments of an aggregate amount of $100) made or obligated to be made. 
(2)Place of filing; notification 
(A)Place of filingA report under this subsection shall be filed with the Commission. 
(B)Notification of Clean Money candidatesNot later than 24 hours after receipt of a report under this subsection, the Commission shall notify each clean money candidate seeking nomination for election to, or election to, the office in question, of the receipt of the report. 
(3)Determinations by the Commission 
(A)In generalThe Commission may, on a request of a candidate or on its own initiative, make a determination that a private money candidate has made, or has obligated to make, expenditures in excess of the applicable amount in paragraph (1). 
(B)NotificationIn the case of such a determination, the Commission shall notify each clean money candidate seeking nomination for election to, or election to, the office in question, of the making of the determination not later than 24 hours after making the determination. 
(C)Time to comply with request for determinationA determination made at the request of a candidate shall be made not later than 48 hours after the date of the request.. 
104.Transition rule for current election cycle 
(a)In generalDuring the election cycle in effect on the date of enactment of this Act, a candidate may be certified as a clean money candidate (as defined in section 501 of the Federal Election Campaign Act of 1971, as added by section 102), notwithstanding the acceptance of contributions or making of expenditures from private funds before the date of enactment that would, absent this section, disqualify the candidate as a clean money candidate. 
(b)Private fundsA candidate may be certified as a clean money candidate only if any private funds accepted and not expended before the date of enactment of this Act are— 
(1)returned to the contributor; or 
(2)submitted to the Federal Election Commission for deposit in the House of Representatives Election Fund (as defined in section 501 of the Federal Election Campaign Act of 1971, as added by section 102). 
IIIndependent expenditures; coordinated political party expenditures 
201.Reporting requirements for independent expendituresSection 304(c) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(c)) is amended— 
(1)by striking (c)(1) Every person and inserting the following: 
 
(c)Independent expenditures 
(1)In general 
(A)Required filingExcept as provided in paragraph (2), every person; 
(2)in paragraph (2), by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively, and adjusting the margins accordingly; 
(3)by redesignating paragraphs (2) and (3) as subparagraphs (B) and (C), respectively, and adjusting the margins accordingly; and 
(4)by adding at the end the following: 
 
(2)House of Representatives elections with a Clean Money candidate 
(A)Independent expenditures more than 20 days before an election 
(i)In generalNot later than 48 hours after making an independent expenditure, more than 20 days before the date of an election, in support of an opponent of or in opposition to a clean money candidate (as defined in section 501), a person that makes independent expenditures in an aggregate amount in excess of $1,000 during an election period (as defined in section 501) shall file with the Commission a statement containing the information described in clause (ii). 
(ii)Contents of statementA statement under subparagraph (A) shall include a certification, under penalty of perjury, that contains the information required by subsection (b)(6)(B)(iii). 
(iii)Additional statementsAn additional statement shall be filed for each aggregate of independent expenditures that exceeds $1,000. 
(B)Independent expenditures during the 20 days preceding an electionNot later than 24 hours after making or obligating to make an independent expenditure in support of an opponent of or in opposition to a clean money candidate in an aggregate amount in excess of $500, during the 20 days preceding the date of an election, a person that makes or obligates to make the independent expenditure shall file with the Commission a statement stating the amount of each independent expenditure made or obligated to be made. 
(C)Place of filing; notification 
(i)Place of filingA report or statement under this paragraph shall be filed with the Commission. 
(ii)Notification of Clean Money candidatesNot later than 24 hours, but excluding the time from 5:00 p.m. Friday through and until 9:00 a.m. the following Monday, and legal holidays after receipt of a statement under this paragraph, the Commission shall notify each clean money candidate seeking nomination for election to, or election to, the office in question of the receipt of a statement. 
(D)Determination by the Commission 
(i)In generalThe Commission may, on request of a candidate or on its own initiative, make a determination that a person has made or obligated to make independent expenditures with respect to a candidate that in the aggregate exceed the applicable amount under subparagraph (A). 
(ii)NotificationNot later than 24 hours after making a determination under clause (i), the Commission shall notify each clean money candidate in the election of the making of the determination. 
(iii)Time to comply with request for determinationA determination made at the request of a candidate shall be made not later than 48 hours after the date of the request.. 
202.Limit on expenditures by political party committeesSection 315(d)(3) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(d)(3)) is amended— 
(1)in subparagraph (A)— 
(A)in the matter preceding clause (i), by striking in the case and inserting except as provided in subparagraph (C), in the case, and 
(B)by striking and at the end; 
(2)in subparagraph (B)— 
(A)by striking in the case and inserting except as provided in subparagraph (C), in the case, and 
(B)by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(C)in the case of an election to the office of Representative in or Delegate or Resident Commissioner to the Congress in which 1 or more candidates is a clean money candidate (as defined in section 501), 10 percent of the amount of clean money that a clean money candidate is eligible to receive for the general election period.. 
203.Treatment of coordinated expenditures as contributions 
(a)In generalSection 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(8)) is amended— 
(1)in subparagraph (A)— 
(A)by striking or at the end of clause (i); 
(B)by striking the period at the end of clause (ii) and inserting ; or; and 
(C)by adding at the end the following: 
 
(iii)a payment made for a communication or anything of value that is for the purpose of influencing an election for Federal office and that is made in coordination with a candidate (as defined in subparagraph (C)).; and 
(2)by adding at the end the following: 
 
(C)For the purposes of subparagraph (A)(iii), the term payment made in coordination with a candidate includes— 
(i)a payment made by a person in cooperation, consultation, or concert with, at the request or suggestion of, or pursuant to any general or particular understanding with a candidate, the candidate’s authorized committee, or an agent acting on behalf of a candidate or authorized committee; 
(ii)a payment made by a person for the dissemination, distribution, or republication, in whole or in part, of any broadcast or any written, graphic, or other form of campaign material prepared by a candidate, a candidate’s authorized committee, or an agent of a candidate or authorized committee (not including a communication described in paragraph (9)(B)(i) or a communication that expressly advocates the candidate’s defeat); 
(iii)a payment made based on information about a candidate’s plans, projects, or needs provided to the person making the payment by the candidate or the candidate’s agent who provides the information with a view toward having the payment made; 
(iv)a payment made by a person if, in the same election cycle in which the payment is made, the person making the payment is serving or has served as a member, employee, fundraiser, or agent of the candidate’s authorized committee in an executive or policymaking position; 
(v)a payment made by a person if the person making the payment has served in any formal policy or advisory position with the candidate’s campaign or has participated in strategic or policymaking discussions with the candidate’s campaign relating to the candidate’s pursuit of nomination for election, or election, to Federal office, in the same election cycle as the election cycle in which the payment is made; and 
(vi)a payment made by a person if the person making the payment retains the professional services of an individual or person who has provided or is providing campaign-related services in the same election cycle to a candidate in connection with the candidate’s pursuit of nomination for election, or election, to Federal office, including services relating to the candidate’s decision to seek Federal office, and the payment is for services of which the purpose is to influence that candidate’s election. 
(D)For purposes of subparagraph (C)(vi), the term professional services includes services in support of a candidate’s pursuit of nomination for election, or election, to Federal office such as polling, media advice, direct mail, fundraising, or campaign research.. 
(b)Exception for Clean Money candidatesSection 315(a)(7) of such Act (2 U.S.C. 441a(a)(7)) is amended by striking paragraph (B) and inserting the following: 
 
(B) 
(i)except as provided in clause (ii), a payment made in coordination with a candidate (as described in section 301(8)(A)(iii)) shall be considered to be a contribution to the candidate, and, for the purposes of any provision of this Act that imposes a limitation on the making of expenditures by a candidate, shall be treated as an expenditure by the candidate for purposes of this paragraph, and 
(ii)in the case of a clean money candidate (as defined in section 501), a payment made in coordination with a candidate by a committee of a political party shall not be treated as a contribution to the candidate for purposes of section 503(b)(1) or an expenditure made by the candidate for purposes of section 503(b)(2);. 
IIIVoter information 
301.Free broadcast timeSection 315 of the Communications Act of 1934 (47 U.S.C. 315) is amended— 
(1)in subsection (a), in the third sentence, by striking within the meaning of this subsection and inserting within the meaning of this subsection or subsection (c); 
(2)by adding at the end the following: 
 
(f)Free broadcast time 
(1)Amount of timeA clean money candidate shall be entitled to receive— 
(A)30 minutes of free broadcast time during each of the primary election period and the primary runoff election period; and 
(B)75 minutes of free broadcast time during the general election period and general runoff election period. 
(2)Time during which the broadcast is shownThe broadcast time under paragraph (1) shall be— 
(A)with respect to a television broadcast, the time between 6:00 p.m. and 10:00 p.m. on any day that falls on Monday through Friday; 
(B)with respect to a radio broadcast, the time between 7:00 a.m. and 9:30 a.m. or between 4:30 p.m. and 7:00 p.m. on any day that falls on Monday through Friday; or 
(C)with respect to any broadcast, such other time to which the candidate and broadcaster may agree. 
(3)Maximum required of any stationThe amount of free broadcast time that any 1 station is required to make available to any 1 clean money candidate during each of the primary election period, primary runoff election period, and general election period shall not exceed 15 minutes.; and 
(3)in subsection (c)— 
(A)by striking and at the end of paragraph (1); 
(B)by striking the period at the end of paragraph (2) and inserting a semicolon, and by redesignating that paragraph as paragraph (4); 
(C)by inserting after paragraph (1) the following: 
 
(2)the term clean money candidate has the meaning given in section 501 of the Federal Election Campaign Act of 1971; 
(3)the terms general election period and general runoff election period have the meaning given in section 501 of the Federal Election Campaign Act of 1971;; and 
(D)by adding at the end the following: 
 
(5)the term primary election period has the meaning given in section 501 of the Federal Election Campaign Act of 1971; 
(6)the term private money candidate has the meaning given in section 501 of the Federal Election Campaign Act of 1971; and 
(7)the term primary runoff election period has the meaning given in section 501 of the Federal Election Campaign Act of 1971.. 
302.Broadcast rates and preemption 
(a)Broadcast ratesSection 315(b) of the Communications Act of 1934 (47 U.S.C. 315(b)) is amended— 
(1)in paragraph (1)(A), by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(2)by adding at the end the following: 
 
(3)Clean Money candidatesIn the case of a clean money candidate, the charges for the use of a television broadcasting station shall not exceed 50 percent of the lowest charge described in paragraph (1)(A) during— 
(A)the 30 days preceding the date of a primary or primary runoff election in which the candidate is opposed; and 
(B)the 60 days preceding the date of a general or special election in which the candidate is opposed. 
(4)Other House candidatesIn the case of a candidate for election for Member of, or Delegate or Resident Commissioner to, the Congress who is not a clean money candidate, paragraph (1)(A) shall not apply. 
(5)Rate cardsA licensee shall provide to a candidate for Member of or Delegate or Resident Commissioner to the Congress a rate card that discloses— 
(A)the rate charged under this subsection; and 
(B)the method that the licensee uses to determine the rate charged under this subsection.. 
(b)PreemptionSection 315 of such Act (47 U.S.C. 315), as amended by section 301, is amended by adding at the end the following: 
 
(g)Preemption 
(1)In generalExcept as provided in paragraph (2), a licensee shall not preempt the use of a broadcasting station by a legally qualified candidate for Member of or Delegate or Resident Commissioner to the Congress who has purchased and paid for such use. 
(2)Circumstances beyond control of licenseeIf a program to be broadcast by a broadcasting station is preempted because of circumstances beyond the control of the broadcasting station, any candidate advertising spot scheduled to be broadcast during that program may also be preempted.. 
(c)Revocation of license for failure to permit accessSection 312(a)(7) of such Act (47 U.S.C. 312(a)(7)) is amended— 
(1)by striking or repeated; 
(2)by inserting or cable system after broadcasting station; and 
(3)by striking his candidacy and inserting the candidacy of the candidate, under the same terms, conditions, and business practices as apply to the most favored advertiser of the licensee. 
303.Limit on Congressional use of the franking privilegeSection 3210(a)(6) of title 39, United States Code, is amended by striking subparagraph (A) and inserting the following: 
 
(A) 
(i)Except as provided in clause (ii), a Member of Congress shall not mail any mass mailing as franked mail during the period which begins on the first day of the primary election period (as described in section 501(12) of the Federal Election Campaign Act of 1971) and ends on the date of the general election for that office (other than any portion of such period between the date of the primary election and the first day of the general election period), unless the Member has made a public announcement that the Member will not be a candidate for reelection in that year or for election to any other Federal office. 
(ii)A Member of Congress may mail a mass mailing as franked mail if— 
(I)the purpose of the mailing is to communicate information about a public meeting; and 
(II)the content of the mailed matter includes only the Representative’s name, and the date, time, and place of the public meeting.. 
IVRestructuring and strengthening of the Federal Election Commission 
401.Appointment and terms of Commissioners 
(a)In generalSection 306(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437c(a)) is amended— 
(1)in paragraph (1)— 
(A)by striking (1) There is established and inserting (1)(A) There is established; 
(B)by striking the second sentence and inserting the following: 
 
(B)Composition of CommissionThe Commission is composed of 6 members appointed by the President, by and with the advice and consent of the United States Senate, and 1 member appointed by the President from among persons recommended by the Commission as provided in subparagraph (D).; 
(C)by striking No more than and inserting the following: 
 
(C)Party affiliationNot more than; and 
(D)by adding at the end the following: 
 
(D)Nomination by Commission of additional Member 
(i)In generalThe members of the Commission shall recommend to the President, by a vote of 4 members, 3 persons for the appointment to the Commission. 
(ii)VacancyOn vacancy of the position of the member appointed under this subparagraph, a member shall be appointed to fill the vacancy in the same manner as provided in clause (i).; and 
(2)in paragraphs (3) and (4), by striking (other than the Secretary of the Senate and the Clerk of the House of Representatives). 
(b)Transition ruleNot later than 90 days after the date of enactment of this Act, the Federal Election Commission shall recommend persons for appointment under section 306(a)(1)(D) of the Federal Election Campaign Act of 1971, as added by subsection (a)(1)(D). 
402.AuditsSection 311(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 438(b)) is amended— 
(1)by inserting (1) before The Commission; and 
(2)by adding at the end the following: 
 
(2)Random audits 
(A)In generalNotwithstanding paragraph (1), after every primary, general, and runoff election, the Commission may conduct random audits and investigations to ensure voluntary compliance with this Act. 
(B)Selection of subjectsThe subjects of audits and investigations under this paragraph shall be selected on the basis of impartial criteria established by a vote of at least 4 members of the Commission. 
(C)ExclusionThis paragraph does not apply to an authorized committee of a candidate for President or Vice President subject to audit under chapter 95 or 96 of the Internal Revenue Code of 1986.. 
403.Authority to seek injunctionSection 309(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(a)) is amended— 
(1)by adding at the end the following: 
 
(13)Authority to seek injunction 
(A)In generalIf, at any time in a proceeding described in paragraph (1), (2), (3), or (4), the Commission believes that— 
(i)there is a substantial likelihood that a violation of this Act is occurring or is about to occur; 
(ii)the failure to act expeditiously will result in irreparable harm to a party affected by the potential violation; 
(iii)expeditious action will not cause undue harm or prejudice to the interests of others; and 
(iv)the public interest would be best served by the issuance of an injunction;the Commission may initiate a civil action for a temporary restraining order or preliminary injunction pending the outcome of proceedings under paragraphs (1), (2), (3), and (4). 
(B)VenueAn action under subparagraph (A) shall be brought in the United States district court for the district in which the defendant resides, transacts business, or may be found, or in which the violation is occurring, has occurred, or is about to occur.; 
(2)in paragraph (7), by striking (5) or (6) and inserting (5), (6), or (13); and 
(3)in paragraph (11), by striking (6) and inserting (6) or (13). 
404.Standard for investigationSection 309(a)(2) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437f(a)(2)) is amended by striking reason to believe that and inserting reason to open an investigation on whether. 
405.Petition for certiorariSection 307(a)(6) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437d(a)) is amended by inserting (including a proceeding before the Supreme Court on certiorari) after appeal. 
406.Expedited proceduresSection 309(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(a)), as amended by section 403, is amended by adding at the end the following: 
 
(14)Expedited Procedure 
(A)60 days before a general electionIf the complaint in a proceeding was filed within 60 days before the date of a general election, the Commission may take action described in this subparagraph. 
(B)Resolution before an electionIf the Commission determines, on the basis of facts alleged in the complaint and other facts available to the Commission, that there is clear and convincing evidence that a violation of this Act has occurred, is occurring, or is about to occur and it appears that the requirements for relief stated in clauses (ii), (iii), and (iv) of paragraph (13)(A) are met, the Commission may— 
(i)order expedited proceedings, shortening the time periods for proceedings under paragraphs (1), (2), (3), and (4) as necessary to allow the matter to be resolved in sufficient time before the election to avoid harm or prejudice to the interests of the parties; or 
(ii)if the Commission determines that there is insufficient time to conduct proceedings before the election, immediately seek relief under paragraph (13)(A). 
(C)Meritless complaintsIf the Commission determines, on the basis of facts alleged in the complaint and other facts available to the Commission, that the complaint is clearly without merit, the Commission may— 
(i)order expedited proceedings, shortening the time periods for proceedings under paragraphs (1), (2), (3), and (4) as necessary to allow the matter to be resolved in sufficient time before the election to avoid harm or prejudice to the interests of the parties; or 
(ii)if the Commission determines that there is insufficient time to conduct proceedings before the election, summarily dismiss the complaint.. 
407.Promoting expedited availability of FEC reports 
(a)Mandatory electronic filingSection 304(a)(11) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)) is amended— 
(1)in subparagraph (A), by striking under this Act— and all that follows and inserting under this Act shall be required to maintain and file such designation, statement, or report in electronic form accessible by computers.; 
(2)in subparagraph (B), by striking 48 hours and all that follows through filed electronically) and inserting 24 hours; and 
(3)by striking subparagraph (D). 
(b)Requiring reports for all contributions made to any political committee within 90 days of election; requiring reports to be made within 24 hoursSection 304(a)(6) of such Act (2 U.S.C. 434(a)(6)) is amended to read as follows: 
 
(6) 
(A)Each political committee shall notify the Secretary or the Commission, and the Secretary of State, as appropriate, in writing, of any contribution received by the committee during the period which begins on the 90th day before an election and ends at the time the polls close for such election. This notification shall be made within 24 hours (or, if earlier, by midnight of the day on which the contribution is deposited) after the receipt of such contribution and shall include the name of the candidate involved (as appropriate) and the office sought by the candidate, the identification of the contributor, and the date of receipt and amount of the contribution. 
(B)The notification required under this paragraph shall be in addition to all other reporting requirements under this Act.. 
408.Power to issue subpoena without signature of ChairpersonSection 307(a)(3) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437d(a)(3)) is amended by striking , signed by the chairman or the vice chairman,. 
VMiscellaneous provisions 
501.SeverabilityIf any provision of this Act or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding. 
502.Review of constitutional issuesAn appeal may be taken directly to the Supreme Court of the United States from any final judgment, decree, or order issued by any court ruling on the constitutionality of any provision of this Act or amendment made by this Act. 
503.Effective dateThis Act and the amendments made by this Act shall take effect on January 1, 2006. 
 
